Case 7:19-cv-00670-EKD-RSB Document 32 Filed 06/15/21 Page 1 of 10 Pageid#: 957




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

  EDWARD LAWTON SPIVEY,                              )
                                                     )
  Plaintiff,                                         )
                                                     )
  v.                                                 )    Civil Action No. 7:19-cv-00670
                                                     )
  MOHAWK ESV, INC.,                                  )    By: Elizabeth K. Dillon
                                                     )        United States District Judge
  Defendant.                                         )
                                                     )

                                    MEMORANDUM OPINION

         Following briefing, oral argument, and at the end of the hearing on defendant Mohawk

 ESV, Inc.’s motion for summary judgment, the court granted summary judgment in favor of

 Mohawk, with a written opinion and order to follow. (Dkt. No. 30.) This opinion sets forth the

 court’s decision to grant summary judgment in favor of Mohawk.

                                          I. BACKGROUND

 A. Factual Background

         In February 2011, defendant Mohawk ESV, Inc., a flooring manufacturer, hired Edward

 Lawton Spivey to work as a manager of its weaving department. (Spivey Dep., Dkt. No. 21-6 at

 3.) In January 2012, Mohawk promoted Spivey to manager of the Hillsville plant. (Id. at 4–5.)

 As Plant Manager, Spivey was responsible for “all aspects of [the] operation” of the Hillsville

 Plant, including “[t]he safety of the employees, the quality of the product . . . , and the cost and

 efficiency’ of the Hillsville Plant.” (Id. at 7.)

         1. Injuries at the Hillsville Plant

         Between 2015 and 2018, Mohawk experienced an increase in the number of

 Occupational Safety and Health Administration (“OSHA”) recordable injuries at the Hillsville

                                                     1
Case 7:19-cv-00670-EKD-RSB Document 32 Filed 06/15/21 Page 2 of 10 Pageid#: 958




 plant. (Craig Dep., Dkt. No. 26-7 at 18.) During the 2015 reporting year there were no

 reportable injuries. (Id.) During the 2016 reporting year there was one reportable injury. (Id.)

 During the 2017 reporting year, there were three reportable injuries. (Id.) Finally, during the

 2018 reporting year, there were five reportable injuries by October of that year. (Id.)

         2. Performance Evaluations and Employee Surveys

         Mohawk conducted annual performance evaluations of Spivey. In March 2017, Spivey

 received his 2016 annual performance evaluation and his overall performance rating was “Fully

 Successful/Effective Performance/Fully Meets Expectations.” (2016 Performance Evaluation,

 Dkt. No. 26-10 at 1.) In March 2018, Spivey received his 2017 annual performance evaluation

 and his overall rating was “Partially Successful Performance/Needs Improvement.” (2017

 Performance Evaluation, Dkt. No. 26-13 at 1.) His rating declined, in part, due to safety issues at

 the Hillsville plant. Spivey received an “unsuccessful/unacceptable” rating for his performance

 related to OSHA events. (Id. at 5.) The performance evaluation explained that, “[Mohawk’s]

 safety record moved in the wrong direction in 2017 as [it] tripled [the] incident rate from 2016.”

 (Id.)

         In addition to performance reviews, Mohawk conducted employee surveys. In October

 2017, Mohawk conducted an employee survey at the Hillsville plant. (2017 OE Survey, Dkt.

 No. 21-11.) As compared to the 2016 employee survey, employee ratings fell in multiple

 categories, including safety and employee engagement. (Id.) Mohawk conducted another

 employee survey from September 2018 through November 2018. (2018 Employee Survey

 Results, Dkt. No. 27-2.) The 2018 survey received 20,100 responses, 96 of which mentioned

 Spivey. (Id. at 5.) Of the 96 responses regarding Spivey, 66% were favorable, 26% were

 neutral, and 8% were unfavorable. (Id.)



                                                  2
Case 7:19-cv-00670-EKD-RSB Document 32 Filed 06/15/21 Page 3 of 10 Pageid#: 959




        3. Hillsville Plant Expansion

        In March 2018, Mohawk began replacing looms at the Hillsville plant with “newer, faster

 equipment.” (Craig Declaration, Dkt. No. 21-1 at 2.) Many issues arose with the equipment

 upgrade process. Some of the new equipment needed unanticipated repairs before installation.

 (Id.) Mohawk acknowledged that these problems were beyond Spivey’s control. (Id.)

 According to Spivey, the condition of the equipment “very much affected the morale of the

 plant.’” (Spivey Dep., Dkt. No. 28-6 at 188.).

        5. Spivey’s Termination

        On October 1, 2018, an employee was injured while working at the Hillsville plant,

 resulting in the partial amputation of the employee’s finger. (Spivey Dep., Dkt. No. 21-6 at 24–

 25, 43–45.) Upon learning of this injury, Joseph Faircloth, the Senior Vice President of

 Manufacturing, directed Chris Craig, the Director of Backing Manufacturing, to terminate

 Spivey’s employment. (Id. at 5–6; Craig Dep., Dkt. No. 21-7 at 18.) Craig claims that he

 wanted to assess the situation at the Hillsville plant before terminating Spivey’s employment.

 (Craig Dep., Dkt. No. 21-7 at 18–19.) He further states that he conducted a serious of interviews

 with employees at the Hillsville plant, “checking for safety incidences, making sure that people

 were following [Mohawk’s] safety procedures, wearing earplugs, wearing safety glasses, and

 questioning [employees] about what was going on in the facility, how they perceived things, any

 issues they were having and things of that nature.” (Craig Dep., Dkt. No. 21-7 at 15–16.) Craig

 concluded that there were numerous safety issues and that Spivey’s management style was

 harming employee morale. (Id. at 9–10, 19–20.) Craig discussed these findings with Faircloth,

 and they claim that they jointly decided to terminate Spivey’s employment. (Id.) On October 4,

 2018, after consultation with Human Resources Director Robert Stevenson, Mohawk terminated



                                                  3
Case 7:19-cv-00670-EKD-RSB Document 32 Filed 06/15/21 Page 4 of 10 Pageid#: 960




 Spivey’s employment. (Id. at 18–21; Stevenson Dep., Dkt. No. 21-12 at 2; Dkt. No. 1 ¶ 9.)

 Craig met with Spivey to relay the news of his termination, “citing vague performance issues”

 and “inform[ing] him that Mohawk was ‘looking to make a change.’” (Dkt. No. 1 ¶ 30.) Spivey

 was 63 years-old at the time his employment was terminated, and he believes he was terminated

 on account of his age. (Id. ¶ 1, 7, 11.)

 B. Procedural Background

        On October 4, 2019, Spivey filed suit against Mohawk alleging age discrimination in

 violation of the Age Discrimination in Employment Act. (Compl. ¶ 1 (citing 29 U.S.C. §§ 621–

 634; 28 U.S.C. § 1331; 28 U.S.C. §1343(a)(4).) 1 Spivey claims that Craig “subjected him to

 discrimination by treating him differently, and less preferably, than younger Mohawk employees,

 resulting in Mr. Spivey’s termination from employment and subsequent replacement by a

 younger Mohawk employee.” (Id. ¶ 46, 47.) On January 6, 2020, Mohawk filed an answer

 denying the claims of age discrimination. (Answer at 5; Dkt. No. 6.)

        On January 8, 2020, Mohawk filed a motion for summary judgment. (Def.’s Mot. for

 Summary J.; Dkt. No. 20.) Mohawk argues that its decision to terminate Spivey’s employment

 was based on safety concerns and the increase in recordable injuries at the Hillsville plant during

 Spivey’s tenure. (Def.’s Br. ¶ 46–50.) In addition, Mohawk claims that Spivey’s management

 style, which allegedly harmed employee morale, was a factor in the termination. (Id. ¶ 51.)

 Mohawk maintains that “Spivey’s age had nothing to do with the decision to terminate Spivey’s

 employment.” (Id. ¶ 56.) Mohawk argues for summary judgment because: (1) Spivey cannot

 establish a prima facie case of age discrimination; and (2) even if he could, Mohawk has




        1
            The EEOC issued Spivey a right to sue letter on July 10, 2019. (Dkt. No. 1-2.)

                                                          4
Case 7:19-cv-00670-EKD-RSB Document 32 Filed 06/15/21 Page 5 of 10 Pageid#: 961




 articulated a legitimate, non-discriminatory reason for termination and Spivey has not presented

 any evidence of pretext. (Id. at 17–20.)

        On January 29, 2021, Spivey filed a response in opposition to the motion for summary

 judgment. (Pl.’s Br., Dkt. No. 27.) Spivey argues that he does have a prima facie case of age

 discrimination and Mohawk’s stated reasons for terminating Spivey are pretextual. Spivey

 identifies contradictions and inconsistencies in Mohawk’s reasoning for terminating his

 employment. (Id. at 17.) Specifically, Spivey argues that Faircloth, Craig, and Stevenson all

 give different reasons for his termination and different accounts of the termination timeline. (Id.

 at 10–14.) Moreover, Spivey notes that the evidence Craig and Faircloth claim to have relied on

 in making the termination decision did not exist at the time of the termination. (Id.) For

 example, there is no evidence that Craig ever interviewed the Hillsville plant employees

 following the October 2018 injury. In addition, the 2018 employee survey Faircloth claims to

 have relied on in making the termination decision was incomplete at the time of Spivey’s

 termination. (Id.) Spivey claims that the sum of these contradictions and inconsistencies amount

 to evidence of pretext. (Id. at 18–19.) Spivey also claims that there remain genuine disputes as

 to material facts regarding Spivey’s disciplinary record, Mohawk’s communication of Spivey’s

 alleged performance issues, and evidence Mohawk management relied on in terminating Spivey,

 among other facts. (Id. at 20.) For these reasons Spivey argues against summary judgment.

        On February 11, 2021, Mohawk filed a reply. (Reply, Dkt. No. 29.) Mohawk asserts that

 Spivey has no direct evidence of age discrimination, has not made a prima facie case of

 discrimination, and has not shown evidence of pretext. (Id.)




                                                  5
Case 7:19-cv-00670-EKD-RSB Document 32 Filed 06/15/21 Page 6 of 10 Pageid#: 962




                                         III. DISCUSSION

        “The ADEA prohibits employers from refusing to hire, discharging, or otherwise

 discriminating against any person who is at least 40 years of age ‘because of’ the person’s age.”

 Cockman v. Circle K Stores Inc., 807 F. App’x 268 (4th Cir. 2020) (quoting EEOC v. Balt. Cty.,

 747 F.3d 267, 272 (4th Cir. 2014) (citing 29 U.S.C. §§ 623(a)(1), 631(a))). “To demonstrate a

 claim under the ADEA, [a plaintiff] either ha[s] to provide direct evidence of discrimination or

 demonstrate a prima facie case of discrimination.” Id. (citing McDonnell Douglas Corp. v.

 Green, 411 U.S. 792, 801-02 (1973); Mereish v. Walker, 359 F.3d 330, 333-35 (4th Cir. 2004)

 (applying McDonnell Douglas framework to ADEA claims)).

        Here, Spivey does not provide direct evidence of age discrimination. Instead, he

 proceeds under the McDonnell Douglas burden-shifting framework. However, Spivey is unable

 to make a prima facie case of discrimination or show that Mohawk’s reasons for terminating

 Spivey’s employment were pretextual.

 A. No Prima Facie Case of Discrimination

        “To establish a prima facie case of age discrimination under McDonnell Douglas, [a

 plaintiff] ha[s] to demonstrate that: ‘(1) he is a member of a protected class, (2) he suffered an

 adverse employment action (such as discharge), (3) he was performing his job duties at a level

 that met the employer’s legitimate expectations at the time of the adverse employment action,

 and (4) his position remained open or was filled by a similarly qualified applicant outside the

 protected class.” Cockman, 807 F. App’x at 269 (quoting Baqir v. Principi, 434 F.3d 733, 742

 (4th Cir. 2006)). Spivey is over 40 years old and thus, a member of the class protected by the

 ADEA. (Def.’s Br. at 17.) Moreover, Spivey suffered an adverse employment action when

 Mohawk terminated his employment. (Id.) In addition, Spivey’s position was filled by a



                                                   6
Case 7:19-cv-00670-EKD-RSB Document 32 Filed 06/15/21 Page 7 of 10 Pageid#: 963




 younger employee after he was terminated. (Compl. 6.) The parties do not dispute these

 elements. However, the parties dispute the third prong of McDonnell Douglas test, namely

 whether Spivey was performing his job duties at a level that met Mohawk’s legitimate

 expectations.

            “Whether an employee is performing at a level that meets legitimate expectations is

 based on the employer’s perception, and [the employee’s] own, unsubstantiated assertions to the

 contrary are insufficient to stave off summary judgment.” Morrall v. Gates, 370 F. App’x 396,

 398 (4th Cir. 2010) (citing King v. Rumsfeld, 328 F.3d 145, 149 (4th Cir. 2003)). “A plaintiff

 must show by a preponderance of the evidence that he met the employer’s legitimate job

 expectations to prove his prima facie case [and] the employer may counter with evidence

 defining the expectations as well as evidence that the employee was not meeting those

 expectations.” Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 515–16 (4th Cir. 2006); see also

 Rigsby v. Nat’l Sch. Boards Ass’n, No. 119CV00168AJTMSN, 2020 WL 7224248, at *5 (E.D.

 Va. Nov. 6, 2020) (“Only a preponderance of the evidence is required to establish a prima facie

 case.”).

            In addition, an employee may counter an employer’s assertion that job expectations were

 not met “with evidence that demonstrates (or at least creates a question of fact) that the proffered

 ‘expectation’ is not, in fact, legitimate at all.” Warch, 435 F.3d at 517. In other words, “where

 application of the qualification or expectation element of the prima facie case seems to preclude

 an otherwise meritorious claim, the plaintiff is free to demonstrate that the employer’s

 qualifications or expectations are not, in fact, ‘legitimate.’” Id.

            Here, Spivey has failed to make a prima facie case of age discrimination because he has

 not shown that he was performing his job duties at a level that met Mohawk’s legitimate



                                                    7
Case 7:19-cv-00670-EKD-RSB Document 32 Filed 06/15/21 Page 8 of 10 Pageid#: 964




 expectations at the time of the adverse employment action. Although Spivey received a positive

 performance review in 2016, his 2017 performance review shows that Mohawk had concerns

 about Spivey’s safety-related performance. (Def.’s Br. ¶ 15–16, 28–29.) While Spivey received

 positive feedback in the 2018 employee survey, that does not negate Mohawk’s concerns about

 Spivey’s performance related to plant safety as evidenced by the consistent increase in OSHA

 events at the Hillsville plant from 2015 through 2018. (Id. ¶ 45.) Moreover, Mohawk’s

 expectation that Spivey maintain a safe working environment at the Hillsville plant is a

 legitimate expectation. Although the plant expansion may have contributed to safety issues at

 the plant, the number of reportable OSHA events began increasing in 2016, long before Mohawk

 began the plant expansion in the summer of 2018. (Id.) Finally, the timing of Spivey’s

 termination, just days after the fifth injury at the Hillsville plant in 2018, further indicates that

 Spivey was not meeting Mohawk’s legitimate safety-related expectations at the time they

 terminated his employment. For these reasons, Spivey has not shown a prima facie case of

 employment discrimination.

 B. Non-Discriminatory Reason for Termination

         Even if Spivey was able to prove a prima facie case of age discrimination, there is no

 evidence that Mohawk’s purported reasons for his termination were pretextual. “If [a] plaintiff

 makes a prima facie showing [of discrimination], then the burden shifts to the employer to

 articulate some legitimate, nondiscriminatory reason for the employment action.” Cockman, 807

 F. App’x at 269 (citing Dugan v. Albemarle Cty. Sch. Bd., 293 F.3d 716, 721 (4th Cir. 2002)).

 “If the employer comes forward with such a reason, ‘the burden reverts to the plaintiff to

 establish that the employer’s nondiscriminatory rationale is a pretext for intentional

 discrimination.’” Id. (quoting Heiko v. Colombo Sav. Bank, 434 F.3d 249, 258 (4th Cir. 2006)).



                                                    8
Case 7:19-cv-00670-EKD-RSB Document 32 Filed 06/15/21 Page 9 of 10 Pageid#: 965




 “To do so, the plaintiff must ‘show that the employer’s proffered explanation is unworthy of

 credence, thus supporting an inference of discrimination, or offer other forms of circumstantial

 evidence sufficiently probative of intentional discrimination.’” Id. (quoting Dugan, 293 F.3d at

 721).

         “In order to show pretext, a plaintiff may show that an employer’s proffered

 nondiscriminatory reasons for the termination are inconsistent over time, false, or based on

 mistakes of fact.” Haynes v. Waste Connections, Inc., 922 F.3d 219, 225 (4th Cir. 2019) (citing

 E.E.O.C. v. Sears Roebuck & Co., 243 F.3d 846, 852–53 (4th Cir. 2001)). “Once the plaintiff

 offers such circumstantial evidence, the case must be decided by a trier of fact and cannot be

 resolved on summary judgment.” Id. “[The Fourth Circuit] has allowed an inference of pretext

 in cases where an employer has made substantial changes to its proffered reason for discharge

 over time.” Id. (citing Sears Roebuck & Co., 243 F.3d at 852–53; Wesley v. Arlington Cnty., 354

 F. App’x 775, 782 (4th Cir. 2009)).

         Here, Spivey argues that the explanation for his termination was inconsistent among

 Mohawk managers and not based on evidence. However, the testimony of Craig, Faircloth, and

 Stevenson is largely consistent. Craig recounts receiving a phone call from Faircloth directing

 him to fire Spivey following the October 2018 injury at the plant. (Pl.’s Br. at 12.) Faircloth

 recounts Craig wanting to investigate the situation at the Hillsville plant before making the

 decision to terminate Spivey’s employment. (Id.) Both Faircloth and Craig relied on the

 increasing injury rate at the Hillsville plant as a reason for Spivey’s termination. (Faircloth Dep.

 at 7–9, Dkt. 28-1 (“It was [] the results of the 2016/2017 surveys, coupled with the excessive

 amount of accidents in 2018”); Craig Dep. at 12, Dkt. No. 21-7 (“Because our accident rate had

 gone so high at the Hillsville facility.”)). Even though Spivey is correct that the 2018 employee



                                                  9
Case 7:19-cv-00670-EKD-RSB Document 32 Filed 06/15/21 Page 10 of 10 Pageid#: 966




  survey was not complete at the time Spivey was terminated and that there is no documentation of

  Craig’s interviews with Hillsville staff, the safety concerns articulated by Craig and Faircloth for

  Spivey’s termination are consistent and supported by the increase in safety incidents at the

  plant. 2 As such, there is no evidence that Mohawk’s stated reason for terminating Spivey’s

  employment was pretextual.

                                               III. CONCLUSION

          For the aforementioned reasons, the court will enter an order granting the defendant’s

  motion for summary judgment (Dkt. No. 20).

          Entered: June 15, 2021.




                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




          2
             Spivey also argues that contradictory testimony about whether Mohawk placed him on “probation” prior
  to his termination is evidence of pretext. (Pl.’s Br. at 6.) However, this, too, is insufficient to indicate that
  Mohawk’s safety concerns which led to Spivey’s termination were pretextual.

                                                         10
